DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application claims priority to U.S. Patent Application 16/778,578 (now U.S. Patent 10824370) filed January 31, 2020, which claims priority to U.S. Provisional Application 62/802,346, filed February 7, 2019. 

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statement dated December 23, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant office action. 

Drawings
The drawings are objected to because of the following informalities.
The figures include, in several places, text that is improperly oriented. The figures therefore fail to comply with 37 CFR 1.84(i), which states, “Words must appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side.” For example, reference characters 145 and 147 in Figure 1 are improperly oriented.
The figures include, in several places, reference characters that lack underlining or lead lines. The figures therefore fail to comply with 37 CFR 1.84(q), which states, “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.”
The figures are numbered as, e.g., “Figure 1.” The figures therefore fail to comply with 37 CFR 1.84(u), which states, “View numbers must be preceded by the abbreviation "FIG.".”
Figures 6-9 are objected to because the second and fourth columns of the “Address Map” include the text “pur|1.” This appears to be a typographical error. The Applicant may have intended “mg|1.”
Figures 7-9 are objected to because the text of the “Address Map” is faint, blurry, and pixelated. The figures therefore fail to comply with 37 CFR 1.84(l), which states, “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.” The quality of the text in question is significantly degraded in Figures 7-9 but is satisfactory in Figure 6. Please amend Figures 7-9.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, at lines 9-11, “at the associative memory, coalescing redundant linear indices in each of the plurality of data buffers.” This language indicates that the coalescing operation is done at the associative memory, but also that the indices are coalesced in the data buffers, rendering the scope of the claim unclear. For purposes of examination, the claim is interpreted as the coalescing being done in the associative memory with redundant linear indices loaded from the data buffers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2007/0050603 by Vorbach et al. (previously cited, and hereinafter referred to as “Vorbach”) in view of US Patent No. 9,710,265 by Temam et al. (previously cited, and hereinafter referred to as “Temam”) in view of US Publication No. 2006/0277392 by Bittner (previously cited, and hereinafter referred to as “Bittner”). 
Regarding claim 1, Vorbach discloses:
a method for random access augmented flow-based processing within an integrated circuit, the method comprising: (Vorbach discloses, at ¶ [0137], a core that uses data flow computation. As disclosed, at ¶ [0162], the XPP uses RAM, which discloses random access augmentation.);
computing, by a plurality of distinct processing cores of an integrated circuit, [data] and associated valid bits (Vorbach discloses, at ¶ [0090], the XPP includes a number of processing array elements (PAEs) which discloses computing by distinct cores of an IC. Vorbach also discloses, at ¶ [0186], using (calculating) dirty bits to indicate which data needs to be saved (i.e., is valid).); 
propagating the…[data] in a predetermined manner to a plurality of data buffers (Vorbach discloses, at ¶ [0106], transmitting data using a plurality of dual clocked FIFOs, which are data buffers.);
…(i) coalescing redundant… [data] in each of the plurality of data buffers (Vorbach discloses, at ¶ [0264], coalescing data in memory.); 
(ii) performing lookups for a plurality of memory addresses… (Vorbach discloses, at ¶ [0161], generating addresses to access memory. This is considered performing a lookup, as described at ¶ [0094].); 
(Vorbach discloses, at ¶ [0163], IRAM elements that store data from main memory (integrated circuit memory) to be used by the XPP core. The IRAM is a read data buffer.); 
reading, by the plurality of data buffers, the plurality of distinct pieces of data from the read data buffer; and propagating the plurality of distinct pieces of data into the plurality of distinct processing cores (Vorbach discloses, at ¶ [0210], the XPP PAEs consume data from the IRAMs. This discloses reading the data and propagating the data to the PAEs (cores).).
Vorbach does not explicitly disclose that the aforementioned data comprises a plurality of linear indices, loading, from the plurality of columns of data buffers, the plurality of linear indices to an associative memory, and that the aforementioned coalescing and lookups are performed at the associative memory and are based on the plurality of linear indices.
However, in the same field of endeavor (e.g., neural network computations) Temam discloses:
a plurality of linear indices (Temam discloses, at col. 12, lines 47-49, linear indices.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vorbach’s XPP core to process linear indices, as taught by Temam, because parallel processing on such data because doing so enhances computational efficiency. See Temam, col. 2, lines 31-35.
Also in the same field of endeavor (e.g., parallel computations) Bittner discloses:
loading from data buffers to an associative memory (Bittner discloses, at ¶ [0054], a CAM consuming data from a FIFO. The CAM is an associative memory. See, e.g., ¶ [0063].); and 
performing operations on data at the associative memory (Bittner discloses, at ¶ [0065], data in the CAM is organized.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vorbach’s XPP core to use a CAM, as taught by Bittner, because the CAM provides an easily programmable way to facilitate parallel computation. See Bittner, ¶ [0046].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183